EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Daniel McGrath (74,352) on February 24, 2021.

























Claim 1, line 13, removing the parenthesis  “the network (including both radar and radio devices)” has been changed to --- the network including both radar and radio devices ---. 

Claim 1, Line 16, removing the parenthesis  “devices in the network (including both radar and radio devices)” has been changed to --- the network including both radar and radio devices ---.

Claim 24, Line 3, removing the parenthesis  “cardinality for each device (including both radar and radio devices,” has been changed to --- cardinality for each device including both radar and radio devices, ---.

Claim 12    (Currently Amended) The communications system of claim 1, wherein the current world view   of other devices is dynamically updated based on geographic movement between devices in the network.























REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “wherein the resource allocation protocol is further implemented by each device in the network including both radar and radio devices having a common resource allocation manager (RAM) implementing resource allocation algorithms based on a pseudorandom hashing algorithm that awards communication resources to each device in the network resources based on preprogrammed allocation parameters and a current world view of other devices in the network” among other things, are non-obvious over the prior art. The closest prior art Wei teaches the network controller would make a decision to dynamically allocate radio resources according to the collected recent network traffic information from 
the first base station and the second base station (Wei; [0153]). This is different from the present invention in that in the present invention, wherein the resource allocation protocol is further implemented by each device in the network including both radar and radio devices having a common resource allocation manager (RAM) implementing resource allocation algorithms based on a pseudorandom hashing algorithm that awards communication resources to each device in the network resources based on preprogrammed allocation parameters and a current world view of other devices in the network as mentioned in [0080] of the specification  and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















CORRESPONDENCE INFORMATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416